Title: From George Washington to Captain Bartholomew Burke, 4 March 1777
From: Washington, George
To: Burke, Bartholomew

 

Sir,
[4 March 1777]

You are hereby authoriz’d to raise a Company of Men in the Service of the United States to Consist of 68 Rank & file Four Serjeants & a Drum & Fife, according to the Recruiting Instructions herewith deliver’d you.
As you will in a great Measure be Answerable for the Behaviour of your Company I leave the Nomenation of your Subaltern Officers to yourself, only reserving a Negative in Case I should not approve of them.
As Desertion has been very Prevalent to the great Detriment of the Recruiting Service, I think you had better advance as little of the Bounty as possible ’till your Company is compleat.
You will from time to time transmit an Accot of your proceedings to me & let me know when there will be a probability of your being fit to take the Field. I am &C.

G.W.

